DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 02/19/2021 with Amended Claims and Applicant's Remarks filed on 02/19/2021.
Applicant has amended claims 1, 8, and 15 according to Amendments filed on 02/19/2021. Claims 1-20 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/22/2021 has/have been considered by the examiner.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 8, and 15 recite a system, computer-readable medium, and method for applying unrestricted resources (i.e. incentives) to a current technology (i.e. transaction) between the merchant and the user. Under Step 2A, Prong I, claims 1, 8, and 15 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Applying unrestricted resources (i.e. incentives) to a current technology (i.e. transaction) between the merchant and the user is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include identifying auxiliary resource sources associated with a user; monitoring auxiliary resource accumulation over time from the auxiliary resource source and store the auxiliary resource accumulation […]; identifying a user interacting with a merchant to perform a technology activity; triggering extraction of the auxiliary resources for the user applicable to the merchant and applicable to the products of the technology activity; converting the auxiliary resource into merchant specific unrestricted resources; presenting the merchant specific unrestricted resources available to the user; applying, upon user authorization, the unrestricted resources in real-time to a current technology activity between the merchant and the user; and providing a trade network for auxiliary resources. These further limitations 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 8, and 15 have recited the following additional elements: Merchant Specific Database, Point of Transaction Device, Memory device, Communication device, Processing device, Processor(s), Computer-readable memory(s), and System. These additional elements in claims 1, 8, and 15 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use (i.e. Merchant Specific Database merely stores data and Point of Transaction Device merely presents data), and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 8, and 15 recite the claim limitations “interconnecting the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant.” Merely connecting the Point of Transaction Device to a storage device (i.e. merchant database) in order to perform the abstract idea do not result in the claims amount to significantly more than the judicial exception. The claim limitations are not indicative of an inventive concept because they are merely adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(h). It is well-known since the 1990s that a generic POS system is equipped with software in order to communicate with a server/database in order to apply incentives to transactions joinposter.com. Retrieved 2018-12-28.”). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0067], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 further recite the system, computer-readable medium, and method of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 15. For example, dependent claims 2, 9, and 16 further limit the environment for conducting the transaction which is via communication with a user device or point of sale device. Dependent claims 3, 5, 6, 10, 12, 13, 17, and 19 further limit when the application of the auxiliary resources (i.e. incentives) by disclosing that the resources are applied to an amount of a current or future technology activity (i.e. transaction). Dependent claims 4, 11, and 18 further limit how the auxiliary resource is converted into merchant specific unrestricted resources by calculating an amount of resources accumulated based on merchant criteria or determining merchant specific incentives to be applied against a transaction. Dependent claims 7, 14, and 20 further limit that the technology activity is done between a merchant and user for a product or service exchange. Claims 2-7, 9-14, and 16-20 further describe the limitations for applying 
Under Step 2A, Prong II, for dependent claims 2-7, 9-14, and 16-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2012/0123841 to Taveau in view of US Publication 2013/0218684 to Roberts.

Claims 1-6, 8-14, and 15-20 are system, computer-readable media and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Taveau teaches:
A system for auxiliary resource deployment and conversion, the system comprising: a memory device with computer-readable program code stored thereon (Taveau: ¶ [0099]);
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network (Taveau: ¶ [0101]);
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Taveau: ¶ [0103]):
identify auxiliary resource sources associated with a user (Examiner notes that, according to ¶ [0028], accumulated auxiliary resources may include any accumulated rewards, incentives points or the like including cash back rewards, loyalty points, and reward miles and therefore, an auxiliary resource source may be a funding source such as a coupon or gift card or the “best” funding source option) (i.e. identify applicable funding sources associated with user or “best” funding source option) (Taveau: ¶ [0033] “In another example, a particular coupon or gift card may be applicable to one or more purchases in the transaction. Such coupons or gift cards may then be selected for use. Certain coupons, gift cards, and the like may have upcoming expiration dates. Based on the date of the transaction and the ;
monitor auxiliary resource accumulation over time from the auxiliary resource source and store the auxiliary resource accumulation in a merchant specific database (Examiner notes that, according to ¶ [0028], accumulated auxiliary resources may include any accumulated rewards, incentives points or the like including cash back rewards, loyalty points, and reward miles) (i.e. monitor accumulation of points from specific funding source or combination of multiple incentives, wherein the incentives are stored in a merchant specific database) (Taveau: ¶ [0051] “In one embodiment, the "best" total value may be a combination of incentives and funding sources that results in the lowest price for the item( s ). In another example, the "best" total value is one that uses all incentives about to expire, such as within one week of the purchase. In another example, the "best" total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item. If the item appears to be a one-time large purchase, such as a big screen TV, the "best" total value may be a combination of all incentives that are only applicable to ;
identify a user interacting with a merchant to perform a technology activity (i.e. identify user performing transaction with merchant) (Taveau: ¶ [0030] “If there is at least one location-based rule, a location of the user (or POS) is determined at step 110. This may be through a location service or function associated with the user's mobile device. Thus, when the user is ready to make a payment, the user's location will be known through the user's mobile device. Typically, the location is at the POS. The user location may also be determined in other ways. One example is the merchant communicating the identity of the user to the payment provider, which informs the payment provider that the user is with the merchant, where the merchant location is known by the payment provider.”),
where the identification of the user interacting with the merchant is a communication from a point of transaction device associated with the merchant (Taveau: ¶ [0026] “The indication may be received in any number of ways. One example is the user accessing a payment app on a user mobile device at the POS, which makes a call to the payment provider through the mobile device. The user may enter credentials to access the user's account and enable payment through the mobile device. Another example is the merchant communicating a purchase transaction to the payment provider at the POS through a merchant device. These can be when the user begins a checkout process, during a checkout process, or after all items have been scanned and totaled. In one embodiment, the minimum information communicated at step 102 is a desire for the user to make a payment and user identity/account information.”);
interconnect the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant (i.e. POS device is connected with merchant server to facilitate incentives or payments/currency accepted by merchant) (Taveau: ¶ [0092] “Merchant server 340 may be maintained, for example, by a merchant or seller offering various products and/or services in exchange for payment to be received over network 360. Merchant server 340 may be used for POS or online purchases and transactions. Generally, merchant server 340 may be maintained by anyone or any entity that receives money, which includes charities as well as retailers and restaurants. Merchant server 340 includes a database 345 identifying available products and/or services (e.g., collectively referred to as items) which may be made available for viewing and purchase by user 305.” Furthermore, as cited in ¶ [0095] “Advantageously, payment application 375 may be configured to interact with merchant server 340 on behalf of user 305 during a transaction with checkout application 355 to track and manage purchases made by users and which funding sources are used, as well as incentives for a user.”);
identify products of the technology activity based on the communication with the point of transaction device associated with the merchant (i.e. identify items of the transaction that are applicable for incentives) (Taveau: ¶¶ [0049] [0050] “The incentives may be specific to the item(s), for general purchase, for purchases of a certain amount or type, and/or available for a specific day or times within a certain time of the user request. For example, the merchant may be offering a coupon, discount, or other incentive (such as get a free gift or store credit) for purchasing the specific item, for making a store purchase within a certain time or day, for purchases above $100 (which is less than the item total), etc… The payment provider may also determine, at step 142, any manufacturer incentives, such as coupons, being offered and available for the item(s). For example, Apple® may be offering a rebate for the purchase of an iPhone® 4S that is available for use.”);
trigger extraction of the auxiliary resources for the user applicable to the merchant and applicable to the products of the technology activity (i.e. trigger extraction of recommended payment instrument or funding source, wherein the funding source includes incentives applied to the items of the transaction) (Taveau: ¶¶ [0083] [0084] “By using the smart wallet (and assuming the store or merchant is known by the payment provider or the payment provider has created a business addresses register), the user may then have his default payment instrument proposed to him as follows: 1) Payment instrument #1 (preferred): American Express Costco card;. 2) Payment Instrument #2 (secondary): Debit card; 3) Payment Instrument #3 (Stored value): Payment Provider Balance extension in physical world. The user may edit or revise as desired…This selection will be triggered by the user profile, his specific location (leverage from the GPS position) and (if enabled) a store "wireless" signal sent to the mobile device of the user and "read" by the smart wallet (e.g., through an NFC tag, Bluetooth (existing pairing), WiFi, or other).” Furthermore, as cited in ¶ [0051] “Using this and any other applicable information, the "best" total value for the item(s) or purchase for the user is determined at step 146. The determination may include processing all or a portion of the information available and received about the user, the merchants, the location, the transaction, and all available incentives. In one embodiment, the "best" total value may be a combination of incentives and funding sources that results in the lowest price for the item(s). In another example, the "best" total value is one that uses all incentives about to expire, such as within one week of the purchase. In another example, the "best" total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item. If the item appears to be a one-time large purchase, such as a big screen TV, the "best" total value may be a combination of all incentives that are only applicable to the big screen TV purchase, with the assumption that these incentives will not be needed once the TV is purchased. However, if the item appears to be a recurring purchase, such as ;
convert the auxiliary resource into merchant specific unrestricted resources (Examiner notes that, according to ¶¶ [0008] [0063] of the Applicant’s specification, converting resources is done by calculating an amount of resources accumulated based on merchant criteria) (i.e. funding sources are determined/filtered/calculated by merchant specific criteria or rules) (Taveau: ¶ [0051] “Using this and any other applicable information, the "best" total value for the item(s) or purchase for the user is determined at step 146. The determination may include processing all or a portion of the information available and received about the user, the merchants, the location, the transaction, and all available incentives. In one embodiment, the "best" total value may be a combination of incentives and funding sources that results in the lowest price for the item(s). In another example, the "best" total value is one that uses all incentives about to expire, such as within one week of the purchase. In another example, the "best" total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item. If the item appears to be a one-time large purchase, such as a big screen TV, the "best" total value may be a combination of all incentives that are only applicable to the big screen TV purchase, with the assumption that these incentives will not be needed once the TV is purchased.” Furthermore, as cited in ¶ [0029] “If there are default settings, those settings are applied at step 106. The system also determines, at step 108, whether there are any location-based restrictions or rules for any of the user's funding instruments. For example, a certain gift card or coupon may only be used within the United States. Another coupon may only be used in California. The Visa gift card may be used anywhere, but may have a bonus if used in Arkansas. The bonus may be a 10% credit on the gift card. The Arkansas use may be Visa wanting more spending in Arkansas to help the Arkansas economy in wake of a recent natural disaster.”); 
apply, upon user authorization, the unrestricted resources in real-time to the a technology activity between the merchant and the user (i.e. points are applied at the time of transaction) (Taveau: ¶ [0054] “In another example, even though the payment provider selected the AMEX® card based on the user's previously set preference (the user had wanted to accumulate hotel points), the user may no longer need the points. This may be due to the user obtaining a sufficient amount of points, the hotel stay changed, or other reasons. The user also may not have changed user preferences yet. As a result, the user may replace the AMEX® card with the Visa card. This change could be done at transaction time or within a reasonable time frame (e.g., a couple of days) as agreed upon the user agreement, the payment provider rules and the merchant acceptance and in compliance with local regulations.” Furthermore, as cited in ¶ [0073] “Thus, using the above, a user may have multiple security choices when setting up the user's mobile device and using the mobile device for different transactions or uses. This can provide a more frictionless user experience by not requiring the user to enter passwords/PIN s or biometric information for all uses of the phone. Multiple security choices can also protect the user from fraudulent uses of the mobile device by requiring heightened or stronger authentication for higher payments or access to extremely sensitive information.”).
Taveau does not explicitly disclose present via point of transaction device associated with the merchant the merchant specific unrestricted resources available to the user in real-time to apply to the technology activity; and provide a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange.
However, Roberts further discloses:
present via point of transaction device associated with the merchant the merchant specific unrestricted resources available to the user in real-time to apply to the technology activity (i.e. POS terminal presents available gift card rewards or balance at the time of ; and 
provide a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange (i.e. consumer is able to trade gift cards, which have unused points/auxiliary resources, to other users and when digital swap is available then the exchange is processed) (Roberts: ¶ [0122] “FIG.14 is an example of a user interface that may be implemented to display a gift card exchange system and gift card balance check interface. As illustrated in FIG. 14, the system may include an option to allow a consumer to exchange or trade gift cards with other consumer system users. In the illustrated example, this function is available to a consumer under the "Gift Card Exchange" tab of the feature section 1004 of the customer interface 1000.” Furthermore, as cited in ¶ [0127] “When a digital swap is available, the system 100 will transfer the values associated with the vendor gift cards between the trading consumer accounts. The new gift cards and values will post on the respective consumer accounts and will be accessible via a universal transaction card or vendor gift card linked to the system 100 accessible via the consumer's account.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Roberts’ presenting the unrestricted resources to the user via the point of transaction device and providing a trade network for posting the unrestricted resources to other users to Taveau’s system and method for auxiliary resource deployment and 
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “A computer program product for auxiliary resource deployment and conversion, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:” (Taveau: ¶ [0099]) the steps performed by system claim 1. Claim 15 recites “A computer-implemented method for auxiliary resource deployment and conversion, the method comprising:” the steps performed by system claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Taveau teaches:
The system of claim 1, further comprising allowing user authorization and acceptance of application of the unrestricted resources via communication with a user device and/or a POT device (i.e. user selects funding source and is authenticated via user’s mobile device or merchant point of sale device) (Taveau: ¶ [0062] “At step 202, a determination is made whether the mobile device, for the current use, is to be used for payment. Payment transactions typically will require stronger authentication. The determination may include receiving an indication from the user through the mobile device, such as selecting a payment app, or from a recipient, such as a seller, through a recipient device identifying the user or payer. If the mobile device will be used for a payment transaction, a determination is made, at step 204, whether the amount of the payment transaction will be greater .
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 2. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Taveau teaches:
The system of claim 1, further comprising applying additional auxiliary resources compiled from a current technology activity to the current technology activity for mitigating a total resource amount due from the user in the current technology activity (i.e. user uses funding source with points applicable to reduce the current transaction of a tv purchase) (Taveau: ¶ [0051] “In another example, the "best" total value is one that uses all incentives about to expire, such as within one week of the purchase. In another example, the "best" total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item. If the item appears to be a one-time large purchase, such as a big screen TV, the "best" total value may be a combination of all incentives that are only applicable to the big screen TV purchase, with the assumption that these incentives will not be needed once the TV is purchased.”).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Taveau teaches:
The system of claim 1, wherein converting the auxiliary resource into merchant specific unrestricted resources comprises calculating an amount of unrestricted resources the auxiliary resource have accumulated based on merchant predetermined criteria (i.e. funding sources are determined/filtered/calculated by merchant specific criteria or rules) (Taveau: ¶ [0051] “Using this and any other applicable information, the "best" total value for the item(s) or purchase for the user is determined at step 146. The determination may include processing all or a portion of the information available and received about the user, the merchants, the location, the transaction, and all available incentives. In one embodiment, the "best" total value may be a combination of incentives and funding sources that results in the lowest price for the item(s). In another example, the "best" total value is one that uses all incentives about to expire, such as within one week of the purchase. In another example, the "best" total value utilizes a specific credit card because the user wants to accumulate points as quick as possible, but also incentives that are expiring soon and/or apply specifically to the item. If the item appears to be a one-time large purchase, such as a big screen TV, the "best" total value may be a combination of all incentives that are only applicable to the big screen TV purchase, with the assumption that these incentives will not be needed once the TV is purchased.” Furthermore, as cited in ¶ [0029] “If there are default settings, those settings are applied at step 106. The system also determines, at step 108, whether there are any location-based restrictions or rules for any of the user's funding instruments. For example, a certain gift card or coupon may only be used within the United States. Another coupon .
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Taveau teaches:
The system of claim 1, wherein unrestricted resources comprise resources that are unrestricted and can be applied directly to a total amount of a transaction in real-time (i.e. coupon or gift card is applied to total amount of current transaction which is done at the time of transaction) (Taveau: ¶ [0034] “Once funding instruments are selected for the current transaction, the user may be presented with the selection(s), at step 118, on the user's mobile device. The user may see where each funding instrument is to be applied and how, along with amount applied if appropriate. For example, a certain purchase or item may only allow a certain dollar amount to from a gift card, voucher, or coupon to be applied to the purchase. Thus, one payment to a merchant or seller may include using a plurality of funding sources.” Furthermore, as cited in ¶ [0036] “For example, even though the payment provider selected the AMEX card based on the user's previously set preference (the user had wanted to accumulate hotel points), the user may no longer need the points. This may be due to the user obtaining a sufficient amount of points, the hotel stay changed, or other reasons. The user also may not have changed user preferences yet. As a result, the user may replace the AMEX card with the Visa card. This change could be done at transaction time or within a reasonable time frame (e.g., a couple of days) as .
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 5. Claim 12 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Taveau teaches:
The system of claim 1, wherein auxiliary resources are applied to a future technology activity with specific merchant (i.e. auxiliary resources include accumulating points that can be used for later transactions) (Taveau: ¶ [0028] “The default settings may be changed as needed. For example, the AMEX card may be the first choice because the user wants to accumulate Hilton points for an upcoming vacation stay.” Furthermore, as cited in ¶ [0051] “However, if the item appears to be a recurring purchase, such as diapers, the "best" total value may not utilize all available incentives because the user is likely to need those for later purchases of the same item.”).
With respect to Claims 13 and 19:
All limitations as recited have been analyzed and rejected to claim 6. Claims 13 and 19 do not teach or define any new limitations beyond claim 6. Therefore they are rejected under the same rationale.

With respect to Claim 7:
Taveau teaches:
The system of claim 1, wherein the technology activity comprises one or more activities between a merchant and the user for a product or service exchange (Taveau: ¶ [0025] “FIG. 1A is a flowchart .
With respect to Claims 14 and 20:
All limitations as recited have been analyzed and rejected to claim 7. Claims 14 and 20 do not teach or define any new limitations beyond claim 7. Therefore they are rejected under the same rationale.


Response to Arguments
Applicant’s arguments see pages 9-12 of the Remarks disclosed, filed on 02/19/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive:
The Applicant asserts “Representative claim 1 was deemed as a whole to integrate the judicial exception into a practical application as the claim limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Similar to Example 40, the pending claims interconnect a point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are joinposter.com. Retrieved 2018-12-28.”).
The Applicant also asserts “Representative claim 1 was deemed as a whole to integrate the judicial exception into a practical application as the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. Similar to Example 42, the pending claims convert a format of an auxiliary resource into a compliant format for merchant utilization. Even if the individual steps may be considered as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement in auxiliary resource collection, modification, and application. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are integrated into a practical application, and are not “directed to” a judicial exception and is thus patent eligible.” The Examiner respectfully disagrees. Converting auxiliary resources (i.e. reward non-standardized data to standardized form). Examiner notes that the claims do not recite limitations of how the “converting” feature is different than or is an improvement to previous technologies known to convert reward points to currency to be applied to a transaction. Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Examiner recommends amending the claims to recite how the “converting” feature is different than or is an improvement to previous technologies with support from ¶ [0030] of the Applicant’s originally filed specification. Examiner also recommends amending the independent claims to incorporate features of dependent claims 2, 9, and 16 and further expand on how these features offer an improvement to any other technology or technical field (i.e. user privacy).  
Applicant’s arguments see pages 12-13 of the Remarks disclosed, filed on 02/19/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-20 over Taveau in view of Roberts have been considered but are not persuasive:
The Applicant asserts “First, the independent claims, as amended recite interconnecting the point of transaction device with a storage device for coordination of the auxiliary resource by identifying the auxiliary resources accepted by the merchant. Taveau teaches of identifying merchants and merchant-offered prices for the items that are determined for each of the merchants including any merchant offers (See Taveau Paragraph [0049]). However, at no point does the cited prior art teach or suggest interconnecting a point of transaction device and a storage device for coordination of auxiliary resources.” The Examiner respectfully disagrees. Examiner would like to refer the Applicant to ¶ [0092] of Taveau; “Merchant server 340 may be maintained, for example, by a merchant or seller offering various products and/or services in 
The Applicant also asserts “Second, with respect to the claim recitation of providing a trade network for auxiliary resources and post auxiliary resource not used by the user to the trade network for exchange with one or more other users and process a transition of the exchange, the Office cites Roberts at Paragraph [0122] as teaching this recitation. The cited portions of Roberts disclose an interface that includes a gift card exchange and gift card balance check interface. However, at no point does the cited portions of Roberts teach or suggest processing a transition of the exchange between two parties.” The Examiner respectfully disagrees.  Examiner would like to refer the Applicant to ¶ [0122] of Roberts; “FIG.14 is an example of a user interface that may be implemented to display a gift card exchange system and gift card balance check interface. As illustrated in FIG. 14, the system may include an option to allow a consumer to exchange or trade gift cards with other consumer system users. In the illustrated example, this function is available to a consumer under the "Gift Card Exchange" tab of the feature section 1004 of the customer interface 1000.” and ¶ [0127] of Taveau; “When a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2018/0053189 to Monk disclosing auxiliary data is incorporated into the authorization response message. The authorization response message including the auxiliary data is transmitted to the resource provider computer. The resource provider computer thereafter performs analytics using the auxiliary data.
U.S. Publication 2016/0162882 to McClung disclosing funding of an account, digital technology and communication technology which diversify the capabilities of mobile communication terminals are mobile communication terminal based digital wallet or e-wallet services utilizing an IC card installed in the terminal which then functions as a method of payment.
U.S. Publication 2014/0244506 to Gramling disclosing electronic payment processing that dynamically links a funding account and/or a mobile wallet to a physical payment instrument (e.g., a payment card) that can be processed by standard point-of-sale payment terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 12, 2021